                                                                Case 2:18-cv-00796-RFB-NJK Document 46 Filed 10/04/18 Page 1 of 3



                                                            1   GEISENDORF & VILKIN, PLLC
                                                                Charles L. Geisendorf, Esq. (6985)
                                                            2
                                                                2470 St. Rose Parkway, Suite 309
                                                            3   Henderson, Nevada 89074
                                                                Tel: (702) 873-5868
                                                            4   Email: charles@gvattorneys.com
                                                            5
                                                                Attorney for Saticoy Bay LLC Series 300 Crosswind

                                                            6
                                                                                             UNITED STATES DISTRICT COURT
                                                            7

                                                            8                                      DISTRICT OF NEVADA
2470 St. Rose Parkway, Suite 309 Henderson, Nevada 89074




                                                            9
                                                                 FLAGSTAR BANK, FSB, a federal savings bank,            Case No.: 2:18-cv-00796-RFB-NJK
                                                           10
         Phone: 702.873.5868 § Fax: 702.548.6335




                                                           11                   Plaintiff,
            GEISENDORF & VILKIN, PLLC




                                                           12    v.
                                                           13
                                                                 Special Administrator or Personal Representative for
                                                           14    THE ESTATE OF TARJE KNUTE GRIMSTAD;
                                                                 THE COVES HOMEOWNERS ASSOCIATION a
                                                           15    Nevada corporation; SATICOY BAY LLC SERIES
                                                           16
                                                                 300 CROSSWIND, a Nevada limited liability
                                                                 company; ALESSI & KOENIG, LLC, a Nevada                MOTION TO REMOVE
                                                           17    limited liability company; and DOES 1 through 10,      ATTORNEY FROM
                                                                 inclusive,                                             ELECTRONIC SERVICE LIST
                                                           18

                                                           19                 Defendants.
                                                                 _________________________________________
                                                           20    SATICOY BAY LLC SERIES 300 CROSSWIND,
                                                           21
                                                                                Counterclaimant,
                                                           22
                                                                 v.
                                                           23
                                                                 FLAGSTAR BANK, FSB, a federal savings bank,
                                                           24

                                                           25                 Counterdefendant.
                                                                 _________________________________________
                                                           26    SATICOY BAY LLC SERIES 300 CROSSWIND,
                                                           27
                                                                                Crossclaimant,
                                                           28

                                                                                                        1
     Case 2:18-cv-00796-RFB-NJK Document 46 Filed 10/04/18 Page 2 of 3



 1           Saticoy Bay LLC Series 300 Crosswind substituted Michael F. Bohn, Esq. of Law
 2
     Offices of Michael F. Bohn, Esq., Ltd., as its attorneys in the above-entitled matter in place and
 3
     stead of Charles L. Geisendorf, Esq., of the law firm Geisendorf & Vilkin, PLLC.
 4

 5
            Charles L. Geisendorf, Esq. no longer represents Saticoy Bay LLC Series 300 Crosswind

 6   and has no further need to receive CM/ECF notifications in this case.
 7          The undersigned respectfully requests the court remove Charles L. Geisendorf, Esq.,
 8
     from the electronic service list in this action. All future correspondence, papers, and future
 9
     notices should continue to be directed to Michael F. Bohn, Esq.
10

11          Dated this 4th day of October, 2018.

12
                                                   GEISENDORF & VILKIN, PLLC
13

14

15                                                 By: /s/ Charles L. Geisendorf
                                                     Charles L. Geisendorf, Esq.
16
                                                     Nevada Bar No. 6985
17                                                   2470 St. Rose Parkway, Suite 309
                                                     Henderson, NV 89074
18                                                   Tel: (702) 873-5868
19

20
                                           COURT APPROVAL
21

22
            IT IS SO ORDERED:
23

24                  October 5, 2018
            DATED: __________________
25

26
                                                   _____________________________________
27
                                                   UNITED STATES MAGISTRATE JUDGE
28

                                               2
